Title: To George Washington from Timothy Pickering, 29 September 1796
From: Pickering, Timothy
To: Washington, George


                        
                            (private)
                            Sir, 
                            Department of State Septr 29. 1796.
                        
                        
                        Last Saturday I received a letter from lieutenant governor Wood, and opened it,
                            agreeably to your directions. He declines the office of Surveyor General, as not
                            professionally qualified. The next day I rode to Belmont, to converse with Judge Peters
                            relative to Major Alexander: but he was gone to see his brother Colo. Robinson, at Naaman’s
                            Creek. On Tuesday Judge Peters, as usual, came to town, when I called to see him, but missed
                            of him. I therefore yesterday rode again to Belmont, & found him at home. He knew
                            Major Alexander to be a very worthy man, and of unblemished integrity; but of talents to
                            qualify him to move only in a secondary sphere. I shall therefore pursue the alternative you
                            directed, and to-morrow fill up and transmit the Commission of Surveyor-General to General
                            Putnam. I shall write to him a private letter, enquiring the names and characters of
                            gentlemen in the N.W. Territory who may become candidates for the office of judge, in case
                            of one or two vacancies. To supply general Putnam’s place on the bench I have thought Mr
                            Gilman of Marietta might be very well qualified. I have heard him handsomely spoken of. He
                            is originally from Exeter in New Hampshire; and from my recollection of him (for he married
                            a reputable lady of Salem) must be upwards of fifty years old. Having lived several years at
                            Marietta, General Putnam must be able to speak positively of his character. I will also make
                            some enquiry of persons in New Hampshire not connected with his family. I have strong
                            expectations that Mr Gilman’s character will be so ascertained as to relieve you from any
                            embarrassment about a successor to General Putnam. I have the honor to be with the highest
                            respect, sir, your most obt servt
                        
                            Timothy Pickering
                            
                        
                    